EXHIBIT 10.60

2008 Base Salaries, 2008 Target Incentive Opportunity

Percentages and 2008 Equity Awards for Named Executive Officers

 

     2008
Base
Salary    2008
Target
Incentive Award
Opportunity
(% of base salary)     2008
Equity Awards

Named Executive Officer

        Stock
Options
($)    Performance
Units
($)    Time-Based
Restricted
Stock Units
($)

Myron E. Ullman, III

Chairman and Chief Executive

Officer

   $ 1,500,000    125 %   $ 4,000,000    $ 2,000,000    $ 2,000,000

Robert B. Cavanaugh

Executive Vice President,

Chief Financial Officer

   $ 700,000    75 %   $ 725,000    $ 362,500    $ 362,500

Ken C. Hicks

President and

Chief Merchandising Officer

   $ 900,000    100 %   $ 1,657,500    $ 828,750    $ 828,750

Michael T. Theilmann

Executive Vice President,

Chief Human Resources and

Administration Officer

   $ 600,000    75 %   $ 632,500    $ 316,250    $ 316,250

Joanne L. Bober **

Executive Vice President,

General Counsel

and Secretary

   $ 500,000    N/A       N/A      N/A      N/A

 

 

** Ms. Bober retired as Executive Vice President, General Counsel and Secretary
of the Company effective March 31, 2008.